Examiner’s Comment/Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Acknowledgement is made of applicant’s response filed on March 18, 2021.  The response has overcome the rejection under 35 U.S.C. § 112 (a) and (b).  However, the following objections remain.

Specification
For clarity and proper form (MPEP § 1503.02, III), and to properly indicate that the broken lines illustrate portions of the design that form no part of the claim, the broken lines statement has been amended to read:
--The broken lines shown in Figure 3.7 illustrate portions of the MEDICAL INSTRUMENT FOR EYE SURGICAL PURPOSES that form no part of the claimed design.--

Conclusion
The claim now stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday-Friday from 9:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch, can be reached on 571-272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921